DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
The Office acknowledges the applicant's 11/19/2020 request for reconsideration after the Non-Final Office Action dated 8/20/2020. No claims were amended. No claims were cancelled; and no new claims were added. Claims 1-2, 4-10 and 12-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4-10, 12, 14-18; 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA et al (US 2012/0235291 A1-prior art of record, hereafter Uchida) in view of Japanese Utility Model Application No. S54-147342 (JP S56-65650 U- Applicant Admitted Prior Art, hereafter AAPA 65650) and Kadoguchi (JP 2016-046403 A- Applicant Admitted Prior Art, hereafter Kadoguchi).
Re claim 1, Uchida discloses in FIG. 1A a semiconductor device (1) comprising:
an electrode substrate (heat spreader/collector plate 5; ¶ [0027]);
a semiconductor chip (device 2 or device 3; ¶ [0027]) bonded to an upper (top) surface of the electrode substrate (5) via a first solder (9d; ¶ [0030]);
a lead frame (heat spreader/emitter plate 4; ¶ [0027]) bonded to an upper (top) surface of the semiconductor chip (2/3) via a second solder (9b; ¶ [0029]); and
a plurality of bumps (8d; ¶ [0020]) provided between the electrode substrate (5) and the semiconductor chip (2/3).

A.	Uchida fails to disclose an intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip; wherein a yield strength of 
However,
AAPA 65650 discloses in FIG. 5 (with references to FIG. 4) a semiconductor device comprising: an intermediate plate (plate body 15; page 2, line 10 - page 3, line 3) provided in a first solder (13; page 2, line 10 - page 3, line 3) between an electrode substrate (copper 12; page 2, line 10 - page 3, line 3) and a semiconductor chip (NPN pellet 18; page 2, line 10 - page 3, line 3); and an outer periphery (outer edge) of the intermediate plate (15) is positioned inward of an outer periphery (outer edge) of the semiconductor chip (18) and the first solder (12) in a cross-sectional (into page) view.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip of AAPA 65650 in the structure of Uchida to provide the solder connection with material having a coefficient of thermal expansion which matches the bonded semiconductor chip as well as increasing the mechanical adhesion strength of the chip and the electrode substrate  (JP S56-65650 U; page 2, lines 5-8 and 30-35). See also Response to Arguments below.

B.	Uchida and AAPA 65650 fails to disclose wherein a yield strength of the intermediate plate is higher than yield strengths of the electrode substrate and the first solder within the whole operating temperature range of the semiconductor device.
However,
Kadoguchi discloses in FIG. 5 (with references to FIG. 1) a semiconductor device comprising: an electrode substrate (1st metal plate 21 as in FIG. 1; ¶ [0008]; [0017] and [0033]); a semiconductor chip (10; ¶ [0008]) bonded to an upper (top) surface of the electrode substrate (21) via a first solder (1st/2nd jointing material 41/42; ¶ [0008]; [0022]-[0023]; [0033] and [0035]); and an intermediate plate (intermedia material 30; ¶ [0008] and [0033]) provided in (between) the first solder (41/42) between the electrode substrate (21) and the semiconductor chip (10), wherein a yield strength (Young’s Modulus) of the intermediate plate (30) is higher (¶ [0013]; [0016]; [0022]-[0023] and [0033]) than yield strengths (Young's Moduli) of the electrode substrate (21) and the first solder (41/42) within the whole operating temperature range (such that the chip 10 does not deform; ¶ [0011] and [0033]) of the semiconductor device (1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the same material formulations for the electrode substrate, the first solder, and the intermediate plate for the equivalent structures of Uchida and AAPA 65650 as disclosed by Kadoguchi so that the yield strength of the intermediate plate is higher than yield strengths of the electrode substrate and the first solder within the whole operating temperature range of the semiconductor device, such that an outer periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in 

Re claim 2, Uchida discloses the semiconductor device according to claim 1, wherein the operating temperature range is -55 °C to 200 °C (less than the melting point of lead-free Sn-based solders 9a/9b/9c/9d; ¶ [0055]).

Re claim 4, Uchida discloses the semiconductor device according to claim, but fails to explicitly disclose wherein a distance (left-to-right) between an end part (side face) of the semiconductor chip (2/3) and an end part (side face) of the intermediate plate is larger than a thickness of the first solder (9d).
However, the intermediate plate of AAPA 65650 is of an undisclosed width, but is placed between bumps 8d of Uchida, and depending on its width could obviously be formed to a width such that when placed within the first solder (9d) of Uchida has a distance (left-to-right) between an end part (side face) of the semiconductor chip (2/3) and an end part (side face) of the intermediate plate is larger than a thickness (25-85 µm; ¶ [0040]) of the first solder (9d) as a result effective variable (MPEP 2144.05 II.) for providing the mechanical properties of the intermediate plate(s) of AAPA 65650 and Kadoguchi discussed above for claim 1.  


However, these limitations are rendered obvious when the intermediate plate (15) of AAPA 65650 is placed in between the left bump (8b) and the right bump (8b) of the plurality of bumps such that the second solder (middle portion of 9b) is positioned inward (middle portion of 9b would cover by overlapping the left-to-right expansion) of the intermediate plate (15) in planar (top) view as part of the bonded semiconductor chip discussed for claim 1.
 
Re claims 6 and 7, Uchida discloses the semiconductor device according to claim 1, but fails to disclose further comprising a plating film covering a surface of the intermediate plate and having higher wettability to the first solder (9d) than that of the intermediate plate; and wherein a main material of the plating film is nickel.
However, these limitations are rendered obvious since Kadoguchi further discloses a plating film (Ni; ¶ [0027] and [0033]) covering a surface (301) of the intermediate plate (30) and having higher wettability (¶ [0012] and [0033]; as well as similar materials as disclosed by applicant; see MPEP § 2112.01) to the first solder (41/42) than that of the intermediate plate (30); wherein a main material of the plating film is nickel (Ni; ¶ [0027] and [0033]) as part of the bonded semiconductor chip discussed for claim 1.


However, these limitations are rendered obvious since Kadoguchi discloses a plurality of through holes (36; ¶ [0033]) are provided in the intermediate plate (30); and wherein a plurality of through holes (36; ¶ [0033]) are provided in the intermediate plate (30), and the plating film (Ni) is provided on sidewalls of the plurality of through holes (to facilitate wetting with solder 41/42; ¶ [0012]) as part of the bonded semiconductor chip discussed for claim 1.

Re claim 10, Uchida discloses the semiconductor device according to claim 8, but fails to disclose wherein a dimension of the through hole (36) is 500 µmΦ or less.
However, Kadoguchi renders obvious this limitation since the through holes 36 can be formed up to 500 µmΦ as desired through routine experimentation (MPEP 2144.05) to provide sufficient passage for the 1st solder to flow, while providing the desired amount of deformation of the intermediate plate (36) to relieve the strain on the 1st solder (¶ [0033]) as part of the bonded semiconductor chip discussed for claim 1.

Re claim 12, Uchida discloses the semiconductor device according to claim 1, but fails to disclose wherein a thickness of the intermediate plate is smaller than a height of the plurality of bumps.


Re claim 14, Uchida discloses the semiconductor device according to claim 1, wherein a main material of the electrode substrate (5) is aluminum (Al; ¶ [0026]).

Re claims 15 and 16, Uchida discloses the semiconductor device according to claim 1, but fails to disclose wherein a main material of the intermediate plate is copper; and wherein a main material of the intermediate plate is molybdenum.
However, Kadoguchi discloses the semiconductor device according to claim 1, wherein a main material of the intermediate plate (30) is copper (Cu; ¶ [0013] and [0033]); and wherein a main material of the intermediate plate is molybdenum (Mo; ¶ [0013] and [0033]) as part of the bonded semiconductor chip discussed for claim 1.

Re claims 17 and 18, Uchida discloses the semiconductor device according to claim 1, but fails to disclose wherein a compound semiconductor is used for the semiconductor chip (2/3); and wherein a main material of the compound semiconductor includes carbon.


Re claim 20, Uchida discloses in FIG. 1A a semiconductor device (1) comprising:
an electrode substrate (heat spreader/collector plate 5; ¶ [0027]);
a semiconductor chip (device 2 or device 3; ¶ [0027]) bonded to an upper (top) surface of the electrode substrate (5) via a first solder (9d; ¶ [0030]);
a lead frame (emitter plate 4/bus bar 6 assembly; ¶ [0027] and [0029]) directly bonded to an upper (top) surface of the semiconductor chip (2/3) via a second solder (9b; ¶ [0029]); and
a plurality of bumps (8d; ¶ [0020]) provided between the electrode substrate (5) and the semiconductor chip (2/3).

A.	Uchida fails to disclose an intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip; wherein a yield strength of the intermediate plate is higher than yield strengths of the electrode substrate and the first solder within the whole operating temperature range of the semiconductor device, an outer periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view, and the intermediate plate is positioned inward of the plurality of bumps in planar view.
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include the intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip of AAPA 65650 in the structure of Uchida to provide the solder connection with material having a coefficient of thermal expansion which matches the bonded semiconductor chip as well as increasing the mechanical adhesion strength of the chip and the electrode substrate  (JP S56-65650 U; page 2, lines 5-8 and 30-35). See also Response to Arguments below.

B.	Uchida and AAPA 65650 fails to disclose wherein a yield strength of the intermediate plate is higher than yield strengths of the electrode substrate and the first solder within the whole operating temperature range of the semiconductor device.
However,
Kadoguchi discloses in FIG. 5 (with references to FIG. 1) a semiconductor device comprising: an electrode substrate (1st metal plate 21 as in FIG. 1; ¶ [0008]; [0017] and [0033]); a semiconductor chip (10; ¶ [0008]) bonded to an upper (top) surface of the st/2nd jointing material 41/42; ¶ [0008]; [0022]-[0023]; [0033] and [0035]); and an intermediate plate (intermedia material 30; ¶ [0008] and [0033]) provided in (between) the first solder (41/42) between the electrode substrate (21) and the semiconductor chip (10), wherein a yield strength (Young’s Modulus) of the intermediate plate (30) is higher (¶ [0013]; [0016]; [0022]-[0023] and [0033]) than yield strengths (Young's Moduli) of the electrode substrate (21) and the first solder (41/42) within the whole operating temperature range (such that the chip 10 does not deform; ¶ [0011] and [0033]) of the semiconductor device (1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the same material formulations for the electrode substrate, the first solder, and the intermediate plate for the equivalent structures of Uchida and AAPA 65650 as disclosed by Kadoguchi so that the yield strength of the intermediate plate is higher than yield strengths of the electrode substrate and the first solder within the whole operating temperature range of the semiconductor device, such that an outer periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view, and the intermediate plate is positioned inward of the plurality of bumps (8d of Uchida) in planar view to prevent deformation of a bonded semiconductor chip (Kadoguchi; Abstract).

Re claim 21, Uchida discloses the semiconductor device according to claim 20, but fails to disclose wherein a thickness of the intermediate plate is smaller than a height of the plurality of bumps.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida and AAPA 65650 and Kadoguchi as applied to claim 1 above, and further in view of HILSENBECK et al (US 2016/0155714 A1-prior art of record, hereafter Hilsenbeck).
Re claim 13, Uchida discloses the semiconductor device according to claim 1, but fails to disclose wherein a thickness of the semiconductor chip (10) is 100 µm or less.
However, Hilsenbeck discloses in FIG. 1C a semiconductor device comprising: a power device (SiC IGBT; ¶ [0018] and [0045]) comprising a semiconductor chip (100), wherein a thickness (vertical height) of the semiconductor chip is 100 µm or less (¶ [0018]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Uchida and AAPA 65650 and Kadoguchi by substituting the SiC IGBT semiconductor chip of Hilsenbeck for the IGBT chip (2/3) of Uchida to form strain tolerant (Kadoguchi) ultrathin power devices (Hilsenbeck; ¶ [0018]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida and AAPA 65650 and Kadoguchi as applied to claim 1 above, and further in view of Ikeda et al (US 2007/0057021 A1-prior art of record, hereafter Ikeda).
Re claim 19, Uchida discloses the semiconductor device according to claim 1, but fails to disclose wherein the semiconductor device is used for a power supply which drives a motor for vehicular power.
However, Ikeda discloses a semiconductor device (AC Generator/Alternator; ¶ [0001]) comprising: IGBT power devices and automotive power modules (¶ [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to combine the IGBT power devices and automotive powers of Ikeda with the IGBT power devices of Uchida and AAPA 65650 and Kadoguchi to form strained tempered (Kadoguchi) AC Generators/Alternators (Ikeda) which are typically used as power supplies which drive motors for vehicular power (fans, etc.).

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive for the following reasons:
For each of claims 1 and 20, the applicant argues against the examiner’s cited motivation for the combination of UCHIDA et al (US 2012/0235291 A1, hereafter Uchida) in view of Japanese Utility Model Application No. S54-147342 (JP S56-65650 U, hereafter AAPA 65650) to disclose the limitations of an intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip, an outer periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view, and the intermediate plate is positioned inward of the plurality of bumps in planar view, by taking the position that combining of the intermediate plate of AAPA 65650 with the bumps of Uchida would result in: 1) redundant structures; 2) teaching away from AAPA 65650 with respect to the intermediate plate embedded in a solder layer; 3) solder short circuits; and 4) no indication of how to position/place the intermediate plate of AAPA 65650 into the solder layer of Uchida relative to the position(s) of the already present bump embedded in the solder layer.

The examiner, respectfully, disagrees with the applicant since:
A.	The prior art to Uchida discloses a plurality of bumps (spacers 8d in FIG. 1A) provided between an electrode substrate (5) and semiconductor chips (2/3), where the spacers are used to: 1) maintain a determined separation distance (¶ [0040]) between the electrode substrate (5) and the semiconductor chip (2/3); 2) improve the wettability of the solder layers (¶ [0041]); 3) provide a heat dissipation path (¶ [0040]-[0041]) the electrode substrate (5), which is also a heat spreader; and 4) provide boundaries for uniform solder layer formations without short circuits (¶ [0073] and [0075]-[0082]).
B.	The prior art to AAPA 65650 discloses an intermediate plate (15 in FIG. 5), made of molybdenum (Mo), embedded in a solder layer (13); where the extreme left and right ends of the plate do not extend beyond the extreme left and right ends of a semiconductor chip (18). The purpose of the intermediate plate (15) AAPA 65650 is to 

As discussed above, the examiner has pointed to the distinction between the bumps (8d) of Uchida and the intermediate plate (15) of AAPA 65650. The examiner, also, points out that the solder layer of Uchida is at equal upper and lower vertical levels of the bumps; and that the bumps make direct physical contact with the semiconductor chip and the electrode substrate; while the plate of AAPA 65650 is covered from above and below by the solder, and does not make direct physical contact with the semiconductor chip, nor the electrode substrate.
 
As for the applicant’s arguments as to where the intermediate plate (15) of AAPA 65650 would be positioned relative to the bumps (8d) of Uchida, the examiner contends that it would have obvious to position the intermediate plate (15) between the left bump and the right bump, under the semiconductor chip such that the bumps would retain their functionalities of 1) maintaining a determined separation distance between the electrode substrate (5) and the semiconductor chip (2/3); 2) improving the wettability of the solder layers; 3) providing a heat dissipation path the electrode substrate (5); and 4) provide boundaries for uniform solder layer formations, while the intermediate plate (15) of AAPA 65650 would prevent fatigue fracture of the solder layer for bonding the semiconductor chip and the electrode substrate, improve reliability by embedding the 

In conclusion, the above rebuttals elucidate the examiner’s rational and motivation for the combination of UCHIDA et al (US 2012/0235291 A1, hereafter Uchida) in view of Japanese Utility Model Application No. S54-147342 (JP S56-65650 U, hereafter AAPA 65650) to disclose the limitations of an intermediate plate provided in the first solder between the electrode substrate and the semiconductor chip, an outer periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view, and the intermediate plate is positioned inward of the plurality of bumps in planar view.
            
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892